MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Nov 13 2019, 9:57 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael C. Borschel                                     Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General

                                                        Lauren A. Jacobsen
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Keenan Thurman,                                         November 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-836
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Anne Flannelly,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G04-1809-F4-31259



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019                 Page 1 of 10
                                            Case Summary
[1]   Keenan Thurman was convicted of level 4 felony unlawful possession of a

      firearm by a serious violent felon (“SVF”) and sentenced to seven years, with

      four years executed in the Indiana Department of Correction (“DOC”) and

      three years in community corrections. He challenges the sufficiency of the

      evidence supporting his conviction. He also claims that his sentence is

      inappropriate in light of the nature of the offense and his character. We affirm

      his conviction and sentence.


                                 Facts and Procedural History
[2]   The facts most favorable to the verdict are as follows. On September 14, 2018,

      Thurman was driving a vehicle that he had borrowed from his longtime

      girlfriend, Aireyonna Calvert. Indianapolis Metropolitan Police Department

      Lt. John McVay saw Thurman run a stop sign, so he initiated a traffic stop.

      When he approached the vehicle, he observed Thurman and an adult male

      passenger in the front seats and a young boy in the back seat. When Thurman

      rolled down the driver’s side window, Lt. McVay detected the odor of

      marijuana emanating from the vehicle. Thurman told the lieutenant that he did

      not have his driver’s license with him, but he gave him his name. As Lt.

      McVay searched the BMV and National Crime Information Center databases,

      Officer Cory Lindley arrived on the scene and ordered the occupants out of the

      vehicle. Shortly thereafter, the young boy (Calvert’s five-year-old nephew) was

      released to his mother and Calvert, who had arrived at the scene.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 2 of 10
[3]   Lt. McVay searched the vehicle and found a loaded firearm in the glove

      compartment and some marijuana. Officer Lindley Mirandized Thurman, and

      Thurman volunteered that everything in the vehicle belonged to him. Moments

      later, a firearm liaison officer, Eric Rosenbaum, arrived and spoke to Thurman,

      who told him, “The firearm is my girl’s gun. I know she keeps it in there.” Tr.

      Vol. 2 at 63. The officer began the process of collecting fingerprints and DNA

      from the firearm. Later testing showed no discernible fingerprints but found

      DNA from three people, one of whom was male. Before he was taken from the

      scene, Thurman told Lt. McVay, “everything you found in the vehicle, I take

      responsibility for.” Id. at 44.


[4]   The State charged Thurman with level 4 felony unlawful possession of a firearm

      by an SVF, level 5 felony carrying a handgun without a license, and level 6

      felony dealing in marijuana. The level 5 and level 6 felony counts were later

      dismissed on the State’s motion. Thurman stipulated to his 2012 conviction for

      class D felony criminal confinement, which served as the basis for his

      designation as an SVF. A jury convicted him of level 4 felony unlawful

      possession of a firearm by an SVF. During sentencing, the trial court identified

      as aggravators Thurman’s criminal record, probation revocations, jail

      misconduct, and the fact that he was on pretrial release when he committed the

      current offense. The court identified as a mitigator the undue hardship that

      Thurman’s imprisonment would place on his three children, one of whom

      suffers significant health problems. The court sentenced Thurman to seven

      years, with four years to be served in the DOC and three years to be served in


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 3 of 10
      community corrections. Thurman appeals his conviction and sentence.

      Additional facts will be provided as necessary.


                                    Discussion and Decision

        Section 1 – The evidence is sufficient to support Thurman’s
                               conviction.
[5]   Thurman challenges the sufficiency of the evidence supporting his conviction.

      When reviewing a challenge to the sufficiency of evidence, we neither reweigh

      evidence nor judge witness credibility. Moore v. State, 27 N.E.3d 749, 754 (Ind.

      2015). Rather, we consider only the evidence and reasonable inferences most

      favorable to the verdict and will affirm the conviction unless no reasonable

      factfinder could find the elements of the crime proven beyond a reasonable

      doubt. Id. Reversal is appropriate only when reasonable persons would be

      unable to form inferences as to each material element of the offense. McCray v.

      State, 850 N.E.2d 998, 1000 (Ind. Ct. App. 2006), trans. denied. The evidence

      need not “overcome every reasonable hypothesis of innocence.” Dalton v. State,

      56 N.E.3d 644, 647 (Ind. Ct. App. 2016) (quoting Drane v. State, 867 N.E.2d

      144, 147 (Ind. 2007)), trans. denied. Circumstantial evidence alone may sustain

      a conviction if that circumstantial evidence supports a reasonable inference of

      guilt. Maul v. State, 731 N.E.2d 438, 439 (Ind. 2000).


[6]   To convict Thurman of unlawful possession of a firearm by an SVF, the State

      was required to demonstrate that he knowingly or intentionally possessed a

      firearm and that he is a serious violent felon. Ind. Code § 35-47-4-5(c). “A


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 4 of 10
      person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

      aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

      Thurman stipulated to his previous conviction for criminal confinement, which

      the statute defines as a “serious violent felony.” Ind. Code § 35-47-4-5(b)(8). He

      therefore is a serious violent felon, prohibited from possessing a firearm. Ind.

      Code §§ 35-47-4-5(a), -(c).


[7]   Thurman asserts that he simply borrowed his girlfriend’s vehicle and that he did

      not know that she had put her firearm in the glove compartment and thus did

      not knowingly possess it. The issue is not ownership of the vehicle or premises

      where the contraband is found but rather possession of it. Goliday v. State, 708

      N.E.2d 4, 6 (Ind. 1999). A conviction for possession of contraband may rest on

      proof of either actual or constructive possession. Houston v. State, 997 N.E.2d

      407, 409-10 (Ind. Ct. App. 2013). Actual possession occurs when the defendant

      has direct physical control over the item; constructive possession is established

      when the defendant has both the intent and the capability to maintain dominion

      and control over the contraband. Id. at 410. Thurman’s possession of the

      vehicle which housed the firearm is sufficient to satisfy the capability prong. Id.

      With respect to the intent prong, we note that in circumstances such as these

      where Thurman did not have exclusive possession of the vehicle, the inference

      that he intended to maintain dominion and control over the firearm must be

      supported by additional circumstances implicating his knowledge of the

      firearm’s presence. Id. These include:




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 5 of 10
               (1) incriminating statements made by the defendant, (2)
              attempted flight or furtive gestures, (3) location of substances like
              drugs in settings that suggest manufacturing, (4) proximity of the
              contraband to the defendant, (5) location of the contraband
              within the defendant’s plain view, and (6) the mingling of the
              contraband with other items owned by the defendant.


      Id. (quoting Wilkerson v. State, 918 N.E.2d 458, 462 (Ind. Ct. App. 2009)).


[8]   Here, officers found the loaded firearm in the glove compartment with the grip

      on the far left, angled toward the driver’s seat, and within Thurman’s reach.

      Moreover, at the scene, Thurman made three incriminating statements to three

      different officers. After the officers found marijuana and the loaded firearm

      inside the vehicle and Thurman was Mirandized, Thurman made an unsolicited

      admission to Officer Lindley that everything in the vehicle belonged to him. He

      also told Lt. McVay, “everything you found in the vehicle, I take responsibility

      for.” Tr. Vol. 2 at 44. He separately told firearm liaison Officer Rosenbaum,

      “The firearm is my girl’s gun. I know she keeps it in there.” Id. at 63; see also

      id. at 89-90 (testimony of Calvert, Thurman’s long-term girlfriend, that she

      always carries her firearm with her and keeps it in her vehicle to avoid accidents

      inside the home). To the extent that Thurman relies on the absence of

      discernible fingerprints on the firearm, his and Calvert’s trial testimony that he

      was unaware of the firearm’s presence in the vehicle, and his testimony denying

      any admissions to officers at the scene, he invites us to reweigh evidence and

      reassess witness credibility, which we may not do. The evidence most favorable

      to the verdict is sufficient to support a reasonable inference that he


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 6 of 10
       constructively possessed the firearm. Consequently, we affirm Thurman’s

       conviction.


            Section 2 – Thurman has failed to demonstrate that his
         sentence is inappropriate in light of the nature of the offense
                              and his character.
[9]    Thurman asks that we reduce his sentence pursuant to Indiana Appellate Rule

       7(B), which states that we “may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, [this] Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” “Sentencing is principally a discretionary function in which

       the trial court’s judgment should receive considerable deference.” Cardwell v.

       State, 895 N.E.2d 1219, 1222 (Ind. 2008). When a defendant requests appellate

       review and revision of his sentence, we have the power to affirm or reduce the

       sentence. Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010).


[10]   In conducting our review, our principal role is to leaven the outliers, focusing

       on the length of the sentence and how it is to be served. Bess v. State, 58 N.E.3d

       174, 175 (Ind. 2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct. App. 2016).

       This allows for consideration of all aspects of the penal consequences imposed

       by the trial court in sentencing, i.e., whether it consists of executed time,

       probation, suspension, home detention, or placement in community

       corrections. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). We do “not

       look to see whether the defendant’s sentence is appropriate or if another

       sentence might be more appropriate; rather, the test is whether the sentence is

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 7 of 10
       ‘inappropriate.’” Foutch, 53 N.E.3d at 581 (quoting Barker v. State, 994 N.E.2d

       306, 315 (Ind. Ct. App. 2013), trans. denied (2014)). The defendant bears the

       burden of persuading this Court that his sentence meets the inappropriateness

       standard. Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016).


[11]   In considering the nature of Thurman’s offense, “the advisory sentence is the

       starting point the Legislature has selected as an appropriate sentence.” Green v.

       State, 65 N.E.3d 620, 637-38 (Ind. Ct. App. 2016), trans. denied (2017). When

       determining the appropriateness of a sentence that deviates from an advisory

       sentence, we consider whether there is anything more or less egregious about

       the offense as committed by the defendant that “makes it different from the

       typical offense accounted for by the legislature when it set the advisory

       sentence.” Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011).

       Thurman was convicted of a level 4 felony, which carries a sentencing range of

       two to twelve years, with a six-year advisory term. Ind. Code § 35-50-2-5.5.

       The trial court sentenced him to seven years, comprising four years executed in

       the DOC and a three-year commitment to community corrections.


[12]   Thurman’s offense is, in part, a status offense. He stipulated to the criminal

       confinement conviction that served as the basis for his SVF status. As an SVF,

       he was prohibited from possessing a firearm. Yet, he borrowed Calvert’s

       vehicle and drove it with a loaded handgun within his reach, a five-year-old

       child present in the vehicle, and an illegal drug inside. Thurman’s sentence was

       just one year over the advisory and was only partially executed in the DOC.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 8 of 10
       The dangerous nature of his offense simply does not militate toward a shorter

       sentence.


[13]   Nor does Thurman’s character. We conduct our review of his character by

       engaging in a broad consideration of his qualities. Aslinger v. State, 2 N.E.3d 84,

       95 (Ind. Ct. App. 2014), clarified on other grounds on reh’g, 11 N.E.3d 571.

       “When considering the character of the offender, one relevant fact is the

       defendant’s criminal history.” Garcia v. State, 47 N.E.3d 1249, 1251 (Ind. Ct.

       App. 2015), trans. denied (2016). Thurman’s criminal record includes felony

       convictions for narcotics possession and criminal confinement as well as four

       misdemeanor convictions, including invasion of privacy related to domestic

       violence, resisting law enforcement, and two for driving while suspended. He

       was on pretrial release when he was arrested on the current charge, and he has

       accumulated several probation revocations and jail misconduct reports.

       Nevertheless, the court afforded him a measure of grace in the form of serving

       three years of his sentence in community corrections. We believe this to be

       reflective of the court’s consideration of Thurman’s obligations as a father of

       three children, one with a significant health condition. While we are mindful of

       his employment and his child support obligations, we simply cannot say that his

       sentence is inappropriate, especially given his poor record of responding to

       more lenient sentencing options.


[14]   In sum, Thurman has failed to meet his burden of demonstrating that his

       sentence is inappropriate in light of the nature of the offense and his character.

       Accordingly, we affirm his sentence.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 9 of 10
[15]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-836 |November 13, 2019   Page 10 of 10